Citation Nr: 0105714	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-01 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
through March 1972 and from March 1973 through March 1977.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

In December 1999 the RO denied the veteran's claim for 
service connection for PTSD.  During the same month, the 
veteran filed a NOD and a statement of the case (SOC) was 
issued in January 2000.  Pursuant to the veteran's request 
for a hearing in February 2000, one was conducted in April 
2000.  A supplemental statement of the case (SSOC) was issued 
in May 2000, which continued the denial of the veteran's 
claim.  The appeal was perfected in May 2000.

REMAND

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Establishing service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).

Furthermore, if the veteran did not engage in combat with the 
enemy, or the claimed stressors are not related to combat, 
then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborate by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors."

In this case, the record shows that in April 1999, the 
veteran submitted an informal claim for service connection 
for posttraumatic stress disorder (PTSD).  The RO obtained 
the veteran's medical records for treatment he received at VA 
Medical Center (VAMC) Tuscaloosa, AL.  These records reflect 
the veteran sought treatment at the facility for PTSD in 
February 1998.  He attended group sessions in April and May 
1998, and was admitted to the VAMC Tuscaloosa in June 1998 
for participation in the facility's PTSD program.  A 
psychosocial assessment conducted upon his admission to the 
VAMC Tuscaloosa diagnosed the veteran as suffering from PTSD.  
The veteran was released in July 1998.  The veteran's 
discharge plan recommended that he attend an outpatient PTSD 
group at least once a week.  The records reflect he was seen 
approximately once per month until March 1999, the date of 
the most recent record.

In June 1999, the RO requested that the veteran provide a 
detailed description of the specific traumatic incidents that 
produced the stress resulting in the claimed PTSD.  The 
veteran complied with the request and submitted a month by 
month listing of events he observed during his time in 
Vietnam, December 1970 through December 1971.

In November 1999, the RO requested that the veteran be 
examined for VA purposes.  He was examined in December 1999 
and was diagnosed as suffering from chronic PTSD.

In this case, as set forth above, the veteran has been 
diagnosed with PTSD, as a result of his experiences in 
Vietnam, which events were apparently accepted as true, 
without question by those who entered the diagnosis.  It 
appears from the veteran's service personnel records 
associated with this file that he did not participate in 
combat, although the Board notes the personnel records 
contained in the claims file are incomplete.  The veteran 
reports serving in either the 984th or 94th Land Clearing 
Company, in the 62nd Land Clearing Battalion in Vietnam and 
describes exposure to several traumatic experiences during 
this period of service, the alleged in-service stressors.  
Because the veteran apparently did not engage in combat, 
these experiences must be corroborated by credible supporting 
evidence to establish service connection for PTSD.  These 
experiences consisted of the following events occurring 
between January 1971 and November 1971:

a.	January 1971: While stationed at Bear Cat Province, the 
veteran observes an SP5 bulldozer operator sustain 
injuries and witnesses a subsequent dust-off operation.

b. February 1971: The veteran watches as his best friend 
"Charles" a/k/a "Chuck" is killed by a falling tree.

c. March 1971: While at Swan Loc Province, the veteran is 
involved in a rocket and mortar attack in which FSG 
Harrold (from KY) is killed; and Captain Dombrowski is 
wounded along with a 1st Platoon Officer and a 1st and a 
2nd Platoon SGT.  Several other soldiers in his company 
and soldiers from the 25th infantry are also wounded.

d. April and May 1971: Soldiers in the veteran's unit are 
injured secondary to land mines and small arms fires.

e. June 1971: The veteran observes NVA killed and 11th 
Armed Calvary Regiment (ACR) casualties during night 
attacks.  He also watched as in 11th ACR infantryman set 
up a trip wire, which went off in the infantryman's eye.  
He also witnessed more dust-off operations.  The veteran 
also observed an attack on Fire Base Warrior camp in 
which many soldiers were killed or wounded.

f. July 1971: While in the "Vietnam Killing Fields, Hobo 
Woods," the veteran observed a gasoline drum explode 
and kill an SP4 from Montana.  He also witnessed another 
dust-off operation.

g.	August 1971: The veteran inspected the inside of an 11th 
ACR tank containing body parts of the driver who had 
been killed by RPG.

h.	September 1971: The veteran sustained many small cuts on 
his body from crawling to avoid shells during a night 
attack.

i.	October 1971: While stationed in the Iron Triangle, the 
veteran's company was attacked by a band of monkeys; one 
SP4 was bitten and was evacuated in a dust-off 
operation.

j.	November 1971: While stationed in An Loc, and 
participating in an operation to transport bulldozers, 
the veteran witnesses a SP4 killed on the side of the 
road.

It does not appear from the current record that the RO has 
attempted to verify whether any of these events took place.  
None of the foregoing events have been confirmed by evidence 
other than the veteran's own statements.  Before the Board 
enters its final determination in this matter, it would be 
useful to know whether the events the veteran described to 
those who consider him to have PTSD can be substantiated.  It 
is the Board's view that the events described by the veteran 
may be the subject of comment in the historical records of 
the veteran's unit.  Therefore, an attempt should be made to 
contact U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) or other appropriate agency to verify the 
events the veteran has described.

As noted above, the claims file contains neither the 
veteran's complete service medical records nor his complete 
personnel records.  In particular, those records regarding 
his first period of enlistment, September 1969 through March 
1972, which includes his service in Vietnam, are not 
associated with the claims file.  Not only should these 
records assist in verifying events, they should also resolve 
the discrepancy in the claims file as to which company the 
veteran served in, the 94th or the 984th.  These records 
should be obtained and associated with the claims file.

Additionally, the most recent medical records regarding the 
veteran associated with the claims file are dated March 1999.  
In order for the RO to properly evaluate the veteran's claim, 
his updated medical records should be obtained and associated 
with the claims file.

After the foregoing development has been accomplished, 
another examination of the veteran should also be scheduled, 
since the current diagnosis of PTSD appears to be based upon 
uncorroborated events, and there are other records which 
suggest other explanations to account for the veteran's 
psychiatric symptoms, i.e. narcissistic personality disorder.  
Thereafter, the claim should be re-evaluated and a 
determination entered as to whether service connection for 
PTSD is warranted.

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:

1.  The RO should attempt to obtain and 
associate with the claims file the 
veteran's service medical records and 
personnel records from September 1969 
through March 1972, i.e., the veteran's 
first period of service.

2.  Then the RO should contact any 
appropriate agency, including the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, VA 22150-
3197, to attempt to verify those events 
the veteran described as precipitating 
PTSD.  Any available documentation, as 
for instance operations reports and 
lessons learned or unit histories of the 
unit in which the veteran served in 
Vietnam between December 1970 and 
December 1971, that might corroborate the 
veteran's claimed stressors, should be 
obtained.  In this regard, particular 
attention should be directed toward 
records that could verify the following 
claimed stressors:

a.  1/71: While stationed at Bear 
Cat Province, the veteran observes 
an SP5 bulldozer operator sustain 
injuries and witnessed a subsequent 
dust-off operation.

b.  2/71: The veteran watches as his 
best friend Charles a/k/a Chuck is 
killed by a falling tree.

c.  3/71: While at Swan Loc 
Province, the veteran is involved in 
a rocket and mortar attack in which 
FSG Harrold (from KY) is killed; and 
Captain Dombrowski is wounded along 
with a 1st Platoon Officer and a 1st 
and a 2nd Platoon SGT.  Several 
other soldiers in his company and 
soldiers from the 25th infantry are 
also wounded.

d.  4/71 and 5/71: Soldiers in the 
veteran's unit are injured secondary 
to land mines and small arms fires.

e.  6/71: The veteran observes NVA 
killed and 11th ACR casualties 
during night attacks.  He also 
watched as in 11th ACR infantryman 
set up a trip wire, which went off 
in the infantryman's eye.  He also 
witnessed more dust-off operations.  
The veteran also observed an attack 
on Fire Base Warrior camp in which 
many soldiers were killed or 
wounded.

f.  7/71: While in the "Vietnam 
Killing Fields, Hobo Woods," the 
veteran observed a gasoline drum 
explode and kill an SP4 from 
Montana.  He also witnessed another 
dust-off operation.

g.  8/71: The veteran inspected the 
inside of an 11th ACR tank 
containing body parts of the driver 
who had been killed by RPG.

h.  9/71: The veteran sustained many 
small cuts on his body from crawling 
to avoid shells during a night 
attack.

i.  10/71: While stationed in the 
Iron Triangle, the veteran's company 
was attacked by a band of monkeys; 
one SP4 was bitten and was evacuated 
in a dust-off operation.

j.  11/71: While stationed in An 
Loc, and participating in an 
operation to transport bulldozers, 
the veteran witnesses a SP4 killed 
on the side of the road.

Moreover, if, as a result of any 
development undertaken by this 
Remand, it would be logical to 
contact other agencies to establish 
the occurrence of a stressful event, 
or to verify other events, that 
development should be accomplished.

3.  Next, the RO must make a specific 
determination, based upon the complete 
record, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
RO determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

4.  Then, the veteran should be afforded 
a VA psychiatric examination.  The 
purpose of this examination will be to 
determine whether the complete record 
supports a diagnosis of PTSD.  If the 
veteran is found to have PTSD, the 
examiner should express an opinion for 
the record as to whether the veteran's 
claimed stressor(s) from his military 
service are etiologically related to any 
current PTSD.  The examining physician 
should specifically identify which 
stressor(s) are linked to any diagnosed 
PTSD, with reference to the stressor(s) 
determined by the RO to be established by 
the record.  All tests deemed necessary 
by the examiner must be conducted, and 
the clinical findings and reasonings 
which form the basis of the opinions 
requested should be clearly set forth.  
In the event the examiner finds that the 
veteran does not have PTSD, he or she 
should reconcile that conclusion with 
that of other physicians who may have 
differed with it.  The claims folder and 
a copy of this Remand must be made 
available to the examiner prior to the 
examination in order that he or she may 
review pertinent aspects of the veteran's 
service and medical history.  A notation 
to the effect that this record review 
took place should be included in the 
examination report.

5.  After reviewing all the evidence, the 
RO should then enter its determination as 
to whether service connection for PTSD is 
warranted.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

